                                                                                   Case 3:18-cv-01063-AJB-AGS Document 132 Filed 07/26/19 PageID.2540 Page 1 of 2



                                                                                     1 Abraham J. Colman (SBN 146933)
                                                                                         Email: acolman@reedsmith.com
                                                                                     2 Jason M. Ingber (SBN 318323)
                                                                                         jingber@reedsmith.com
                                                                                     3 REED SMITH LLP
                                                                                         355 South Grand Avenue
                                                                                     4 Suite 2900
                                                                                         Los Angeles, CA 90071-1514
                                                                                     5 Telephone: +1 213 457 8000
                                                                                         Facsimile: +1 213 457 8080
                                                                                     6
                                                                                         Attorneys for Defendants
                                                                                     7 Premium Merchant Funding One, LLC,
                                                                                         Elie Golshan
                                                                                     8
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                     9
                                                                                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                    10
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                         Anton Ewing,                                    Case No. 3:18-cv-01063-AJB-AGS
                                                                                    12
                                                                                                             Plaintiff,                  JOINT MOTION FOR DISMISSAL
REED SMITH LLP




                                                                                    13                                                   WITH PREJUDICE AS TO
                                                                                                vs.                                      DEFNDANTS PREMIUM
                                                                                    14                                                   MERCHANT FUNDING ONE,
                                                                                         8 Figure Dream Lifestyle, a Wyoming             LLC, AND ELIE GOLSHAN
                                                                                    15 limited liability company; Richard
                                                                                         Waldman, an individual; R. Scott                Honorable Anthony J. Battaglia
                                                                                    16 International Corp, a Florida corporation;
                                                                                         RFR Capital, LLC, a Delaware limited
                                                                                    17 liability company; Robert Signore, an
                                                                                         individual; Fast Advance Funding, LLC, a
                                                                                    18 Pennsylvania limited liability company;
                                                                                         Anthony Gibson, an individual; First
                                                                                    19 Premier Funding, LLC, a Delaware limited
                                                                                         liability company; Anthony J. Gaglio, an
                                                                                    20 individual; First Union Lending, LLC, a
                                                                                         Florida limited liability company; Timur
                                                                                    21 Shamseutdinov, an individual; FIG
                                                                                         Capital, LLC, a Delaware limited liability
                                                                                    22 company; Michael Scarpaci, an individual;
                                                                                         Premium Merchant Funding One, LLC, a
                                                                                    23 New York limited liability company; Elie
                                                                                         Golshan, an individual.
                                                                                    24
                                                                                                             Defendants.
                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                       -1-
                                                                                                                    JOINT MOTION FOR DISMISSAL WITH PREJUDICE
                                                                                         Case No. 3:18-cv-01063-AJB-AGS
                                                                                   Case 3:18-cv-01063-AJB-AGS Document 132 Filed 07/26/19 PageID.2541 Page 2 of 2



                                                                                     1         Pursuant to Federal Rule of Civil Procedure 41 (a) (2), Defendants Premium
                                                                                     2 Merchant Funding One, LLC and Elie Golshan (“Defendants”) and Plaintiff Anton

                                                                                     3 Ewing (“Plaintiff”) stipulate that all remaining proceedings be dismissed with

                                                                                     4 prejudice pursuant to a settlement agreement as referenced in Docket Number 120.

                                                                                     5 Each party is to pay their own attorney’s fees and costs.

                                                                                     6         The Parties have since reached an agreement to resolve the remaining disputes
                                                                                     7 and the Parties therefore requests this Court dismiss this action with prejudice.

                                                                                     8
                                                                                         DATED: July 26, 2019                    REED SMITH LLP
                                                                                     9

                                                                                    10                                           By: /s/ Jason Ingber
                                                                                                                                    Abraham J. Colman
                 A limited liability partnership formed in the State of Delaware




                                                                                    11                                              Jason Ingber
                                                                                                                                    Attorneys for Defendants
                                                                                    12                                              Premium Merchant Funding One, LLC
                                                                                                                                    and Elie Golshan
REED SMITH LLP




                                                                                    13

                                                                                    14                                               PLAINTIFF IN PRO PER
                                                                                    15
                                                                                                                                      /s/ Anton Ewing
                                                                                    16                                               Anton Ewing
                                                                                    17
                                                                                                                   ATTESTATION OF SIGNATURE
                                                                                    18

                                                                                    19         I, Jason Ingber, am the ECF User whose ID and password were used to
                                                                                    20 electronically file this JOINT MOTION FOR DISMISSAL WITH PREJUDICE

                                                                                    21 AS TO DEFNDANTS PREMIUM MERCHANT FUNDING ONE, LLC, AND

                                                                                    22 ELIE GOLSHAN. I hereby attest that all other signatories listed, and on whose

                                                                                    23 behalf this filing is submitted, concur in the content of this filing and have authorized

                                                                                    24 the electronic filing thereof.

                                                                                    25
                                                                                                                                 /s/ Jason Ingber
                                                                                    26                                           Jason Ingber
                                                                                    27

                                                                                    28
                                                                                                                                       -2-
                                                                                                                    JOINT MOTION FOR DISMISSAL WITH PREJUDICE
                                                                                         Case No. 3:18-cv-01063-AJB-AGS
